DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 11/11/2019. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 08/04/2022, with respect to claims 1, 4-11, and 13-23, have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 4-11, and 13-23, under 35 U.S.C. § 103, and 35 U.S.C. § 112, are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) KAMIYA et al., US 20020052685, and BAST, US 20200298853, and previously disclosed prior art reference(s) ZHU, SACHDEV , LEHTINIEM, WHEELER, and KAMAR.
The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-11, 14, 19-20 and 22, are rejected under 35 U.S.C. 103 as being unpatentable over ZHU, US 20190078896, herein further known as Zhu, in view of SACHDEV et al., US 20160047672, herein further known as Sachdev, further in view of KAMIYA et al., US 20020052685, herein further known as Kamiya.
Regarding claim 1, Zhu discloses a navigation apparatus (paragraph [0018] and paragraph [0042]) comprising: a detector (paragraph [0018], sensors) configured to sense (paragraph  [0018], detect) a vehicle state  (paragraph  [0018], [0025], [0027], perception, see also at least FIG. 3A, and FIG. 3B) and a travelling environment (paragraph  [0018]) during travelling (paragraph  [0028]); a user interface (paragraph  [0019]) configured to receive a response of a user (paragraph [0042], and paragraph [0061]): and a processor (paragraph [0025]) configured to recognize a driving situation (paragraphs [0034-0035], and paragraph [0044], location) based on the vehicle state and the travelling environment (paragraph [0035]) store in a personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time); determine whether to store (paragraph 29, update the map) the driving situation (paragraphs [0034-0035], and paragraph [0044], location) in the personalized map (paragraph [0017], MPOI servers, paragraph [0053], update in real time); and store (paragraph [0029], update the map) the recognized driving situation (paragraphs [0034-0035]) in the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time) determining that the driving situation (paragraph 34-35, and paragraph 44, location) is to be stored in the personalized map (paragraph 17, MPOI servers, and paragraph [0053], update in real time).
However, Zhu does not explicitly state output a query to ask whether to store the driving situation and store based on a user response to the query, the user response received through the user interface and set a notification condition when storing the situation.
Sachdev teaches output a query (paragraph 39, prompt user) to ask whether to store the driving situation (paragraph 39, choose option(s)) and store based on a user response to the query (paragraph 39, choose option(s)), the user response received through the user interface (paragraph 57).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including output a query to ask whether to store the driving situation and store based on a user response to the query, the user response received through the user interface as taught by Sachdev.
One would be motivated to modify Zhu in view of  Sachdev for the reasons stated in Sachdev paragraph [0003], a more robust apparatus such that an end-user device can execute a navigation application that can operate as a position tracking device.
Additionally, the claimed invention is merely a combination of known elements of a navigation application associated with a point of interest, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Kamiya teaches set a notification condition (paragraph [0083]) when storing the situation (paragraph [0083], stores notification conditions set by the notification conditions setting unit).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including set a notification condition when storing the situation as taught by Kamiya.
One would be motivated to modify Zhu in view of  Kamiya for the reasons stated in Kamiya paragraph [0007], a more robust system for the user to understand the relation between the destination object and the current position.  Furthermore, it is important to be able to understand not only the distance to the destination object but also geographical conditions o surrounding the destination object.
Additionally, the claimed invention is merely a combination of known elements of a system to guide a user to a destination object, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 5, the combination of Zhu, Sachdev, and Kamiya, disclose all elements of claim 1 above.
Zhu discloses further the processor (paragraph [0025]) is configured to recognize the driving situation (paragraphs [0034-35]) at a time point at which the request for storing the driving situation occurs (paragraph [0053], update in real time).
Regarding claim 9, all limitations have been examined with respect to the apparatus in claim 1. The apparatus in claim 9 can clearly perform the same limitations as the apparatus of claim 1.
Zhu discloses further the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time) includes information on a position at which the driving situation occurs (paragraph [0021] and paragraphs [0027-0028]) and driving situation information (paragraphs [0034-0035]).
Regarding claim 10, the combination of Zhu, Sachdev, and Kamiya, disclose all elements of claim 1 above.
Zhu discloses further an apparatus wherein the detector is configured to sense (paragraph [0018], sensors, detect) the vehicle state (paragraph [0018], [0025], [0027], perception, see also at least FIG. 3A, and FIG. 3B) and the travelling environment  (paragraph [0018], information about the environment) by using at least one of a vibration sensor, a weight sensor, a speed sensor, a steering angle sensor, an image sensor (paragraph 21, see also at least FIG. 2), or an electric control unit (ECU) (paragraph [0019], control system 111) which is mounted on a vehicle (paragraph [0019], see also at least FIG. 1).
Regarding claim 11, all limitations have been examined with respect to the apparatus in claim 1. The method/steps taught/disclosed in claim 11 can clearly perform on the apparatus of claim 1. Therefore, claim 11 is rejected under the same rationale as claim 1 above.
Regarding claim 14, the combination of Zhu, Sachdev, and Kamiya, disclose all elements of claim 11 above.
Zhu discloses further a method comprising, before recognizing (paragraph [0034]) the driving situation (paragraphs [0034-0035]), receiving a request (paragraph [0042]) for storing (paragraph [0071],) the driving situation (paragraphs [0034-0035] from a user (paragraph [0042], user inputs via user interface).
Regarding claim 19, all limitations have been examined with respect to the apparatus in claim 5. The method/steps taught/disclosed in claim 19 can clearly perform on the apparatus of claim 5. Therefore, claim 19 is rejected under the same rationale as claim 5 above.
Regarding claim 20, all limitations have been examined with respect to the apparatus in claim 10. The method/steps taught/disclosed in claim 20 can clearly perform on the apparatus of claim 10. Therefore, claim 20 is rejected under the same rationale as claim 10 above.
Regarding claim 22, all limitations have been examined with respect to the apparatus in claim 5. The apparatus in claim 22 can clearly perform the same as the apparatus of claim 5. Therefore, claim 22 is rejected under the same rationale as claim 5 above.
Claims 4, 13, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Zhu, Sachdev, and Kamiya, in view of BAST, US 20200298853, herein further known as Bast.
Regarding claim 4, the combination of Zhu, Sachdev, and Kamiya, disclose all elements of claim 1 above.
	Zhu discloses further the processor  (paragraph [0025]) is configured to store paragraph [0029], update the map) the driving situation (paragraphs [0034-0035]) as an exceptional context (paragraph [0026], persistent storage), when the driving situation (paragraphs [0034-0035]) is not determined to be stored in the personalized map (paragraph [0017], MPOI servers, paragraph [0053], update in real time).
However, Zhu does not explicitly state exceptional context is defined as a situation in which the processor does not output an alarm notifying that the driving situation is recognized.
Bast teaches exceptional context is defined (paragraph [0078], error event) as a situation in which the processor does not output an alarm notifying that the driving situation is recognized  (paragraph [0078], control system determines whether a warning, i.e., an alarm, should be output to the driver, wherein one determination must be, “does not output an alarm”).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including exceptional context is defined as a situation in which the processor does not output an alarm notifying that the driving situation is recognized as taught by Bast.
One would be motivated to modify Zhu in view of  Bast for the reasons stated in Bast paragraph [0003], provide a more robust information function in order to warn the driver of a critical situation or a corresponding maneuver, or to recommend to the driver a suitable maneuver for the host motor vehicle. 
Additionally, the claimed invention is merely a combination of known elements of control method for driving a motor vehicle based in particular on a surroundings sensor system, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, all limitations have been examined with respect to the apparatus in claim 4. The method/steps taught/disclosed in claim 13 can clearly perform on the apparatus of claim 4. Therefore, claim 13 is rejected under the same rationale as claim 4 above.
Regarding claim 21, all limitations have been examined with respect to the apparatus in claim 4. The apparatus in claim 21 can clearly perform the same as the apparatus of claim 4. Therefore, claim 21 is rejected under the same rationale as claim 4 above.
Claims 6-7, 15, 17-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhu, Sachdev, and Kamiya,, in view of LEHTINIEMI et al., US 20090171559, herein further known as Lehtiniemi, and further in view of WHEELER et al., US 20180188045, herein further known as Wheeler
Regarding claim 6, the combination of Zhu and Sachdev disclose all elements of claim 5 above.
Zhu discloses further wherein the processor (paragraph [0025]) is configured to: classify the driving situation (paragraphs [0034-35]) in the personalized map (paragraph [0017], MPOI servers, paragraph [0053], update in real time). 
However, Zhu does not explicitly state a preset classification reference; and store the driving situation with a classification context.
The apparatus of Lehtiniemi teaches a preset classification reference (paragraph [0041], category); and store the driving situation (paragraph [0041], store data) with a classification context (paragraph [0041], location, category).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including a preset classification reference; and store the driving situation with a classification context as taught by Lehtiniemi.
One would be motivated to modify Zhu in view of  Lehtiniemi for the reasons stated in Lehtiniemi paragraph [0005], a more robust system to introduce guidance to a particular destination in an unconventional manner for more variety, mystery and/or fun.  Furthermore, the more robust system may be in the form of interactive applications which the user may respond to a network device in order to perform a task or achieve a goal. 
Additionally, the claimed invention is merely a combination of known elements of navigation and guidance technology and  providing guidance instructions to a destination, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
In addition, Wheeler also teaches an apparatus wherein processor is configured to: classify the drive context based on a preset classification reference (claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including an apparatus wherein processor is configured to: classify the drive context based on a preset classification reference as taught by Wheeler.
One would be motivated to modify Zhu in view of  Wheeler for the reasons stated in Wheeler paragraphs [0003]-[0004], a more robust system wherein sensors are used for making decisions on the fly including map data to figure out missing parameters instead of relying solely upon sensor data.  Furthermore, map updates performed in real time provide the user the latest version map, including the most efficient, and safe route for navigation of a planned route.	
Additionally, the claimed invention is merely a combination of well-known elements of  updating high definition maps based on sensor data collected by to autonomous vehicles and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 7, the combination of Zhu, Sachdev, Kamiya, Lehtiniemi, and Wheeler disclose all elements of claim 6 above.
Zhu discloses further an apparatus wherein the processor (paragraph [0025]) is configured to store the temporarily store (paragraph [0060], RAM, (well known as temporary storage in computers), and paragraph [0071])  the driving situation (paragraphs [0034-35]) with a new classification context when the driving situation is unable to be classified based on the preset classification reference.
However, Zhu does not explicitly state a new classification context when the drive context is unable to be classified based on the preset classification reference.
Wheeler teaches a new classification context (paragraph [0117], step 1112, see also at least FIG. 11A) when the driving situation is unable to be classified (paragraph 102, mismatch record) based on the preset classification reference (claim 6).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including a new classification context when the drive context is unable to be classified based on the preset classification reference as taught by Wheeler.
One would be motivated to modify Zhu in view of  Wheeler for the reasons stated in Wheeler paragraphs [0003]-[0004], a more robust system wherein sensors are used for making decisions on the fly including map data to figure out missing parameters instead of relying solely upon sensor data.  Furthermore, map updates performed in real time provide the user the latest version map, including the most efficient, and safe route for navigation of a planned route.	
Additionally, the claimed invention is merely a combination of well-known elements of  updating high definition maps based on sensor data collected by to autonomous vehicles and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 15, all limitations have been examined with respect to the apparatus in claim 6. The method/steps taught/disclosed in claim 15 can clearly perform on the apparatus of claim 6. Therefore, claim 15 is rejected under the same rationale as claim 6 above.
Regarding claim 17, the combination of Zhu, Sachdev, Kamiya, Lehtiniemi, and Wheeler, disclose all elements of claim 15 above.
Zhu discloses further a method wherein making the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time) to be serviced (paragraph [0029], update map) includes: sensing a vehicle (paragraph [0021]) approaching a position (paragraph [0021], and paragraphs [0027-0028]) at which the driving situation (paragraphs [0034-0035], and paragraph [0044], location) stored (paragraph [0071]) in the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time) occurs during travelling (paragraph [0028], driving environments at different points in time); recognizing (paragraph [0034], perception) the driving situation (paragraphs [0034-0035], and paragraph [0044], location) when sensing the vehicle (paragraph [0021]) approaching the position (paragraph [0021], and paragraphs [0027-0028] at which the driving situation (paragraphs [0034-0035], and paragraph [0044], location) occurs; determining whether the recognized (paragraph [0034], perception) driving situation (paragraphs [0034-0035], and paragraph [0044], location) is matched (paragraph [0035], identify object(s)) to the stored (paragraph [0071], any mechanism for storing information) driving situation (paragraphs [0034-0035], and paragraph [0044], location); maintaining the stored (paragraph [0071]) driving situation (paragraphs [0034-0035], and paragraph [0044], location) in the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time) when the recognized (paragraph [0034], perception) driving situation (paragraphs [0034-0035], and paragraph [0044], location) is matched (paragraph [0035], identify object(s)) to the stored (paragraph [0071]) driving situation  (paragraphs [0034-0035], and paragraph [0044], location); and displaying (paragraphs [0059] and [0070]) the recognized (paragraph [0034], perception) driving situation (paragraphs [0034-0035], and paragraph [0044], location) on a map (paragraph [0026]).
Regarding claim 18, the combination of Zhu, Sachdev, Kamiya, Lehtiniemi, and Wheeler, disclose all elements of claim 17 above.
The method of Zhu discloses stored (paragraph [0071]) driving situation (paragraphs [0034-0035], and paragraph [0044], location) from the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time), when the recognized (paragraph [0034], perception) driving situation (paragraphs [0034-0035], and paragraph [0044], location) is not matched to the stored (paragraph [0071]) driving situation(paragraphs [0034-0035], and paragraph [0044], location).
However, Zhu dose not explicitly disclose a method comprising deleting the stored driving situation.
Wheeler teaches a method comprising deleting the stored driving situation (paragraph [0054], deletes the data).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including deleting the stored driving situation as taught by Wheeler.
One would be motivated to modify Zhu in view of  Wheeler for the reasons stated in Wheeler paragraphs [0003]-[0004], a more robust system wherein sensors are used for making decisions on the fly including map data to figure out missing parameters instead of relying solely upon sensor data.  Furthermore, map updates performed in real time provide the user the latest version map, including the most efficient, and safe route for navigation of a planned route.	
Additionally, the claimed invention is merely a combination of well-known elements of  updating high definition maps based on sensor data collected by to autonomous vehicles and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 23, all limitations have been examined with respect to the apparatus in claim 7. The apparatus in claim 23 can clearly perform the same as the apparatus of claim 7. Therefore, claim 23 is rejected under the same rationale as claim 7 above.
Claims 8 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over combination of Zhu, Sachdev, Kamiya, Lehtiniemi, and Wheeler, further in view of KAMAR et al., US 20100332315, herein further known as Kamar.
Regarding claim 8, the combination of Zhu, Sachdev, Kamiya, Lehtiniemi, and Wheeler, disclose all elements of claim 7 above
Zhu discloses an apparatus wherein the processor (paragraph 25) is configured to store (at least paragraph [0071]) the temporarily stored (paragraph [0060]) driving situation (paragraphs [0034-35]) in the personalized map (paragraph [0017], MPOI servers, and paragraph [0053], update in real time).
Furthermore, Wheeler teaches the new classification context (paragraph [0117], step 1112, classify objects, see also at least FIG. 11A).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including a new classification context when the drive context is unable to be classified based on the preset classification reference as taught by Wheeler.
One would be motivated to modify Zhu in view of  Wheeler for the reasons stated in Wheeler paragraphs [0003]-[0004], a more robust system wherein sensors are used for making decisions on the fly including map data to figure out missing parameters instead of relying solely upon sensor data.  Furthermore, map updates performed in real time provide the user the latest version map, including the most efficient, and safe route for navigation of a planned route.	
Additionally, the claimed invention is merely a combination of well-known elements of  updating high definition maps based on sensor data collected by to autonomous vehicles and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
However, Zhu does not state after the travelling is terminated.
Kamar teaches after the travelling is terminated (claim 2, for respective completed routes (i.e. travelling is terminated), storing a route record).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Zhu by including new classification context in the personalized map after the travelling is terminated as taught by Kamar.
One would be motivated to modify Zhu in view of  Kamar for the reasons stated in Kamar paragraph [0003], a more robust system wherein the attention of the user may be wholly available while the vehicle is stopped and the user is simply waiting; partly available while the vehicle is moving, but while the user is not tasked with decision-making; and unavailable while the user is tasked with significant decisions.  Furthermore, the more robust system may increase safety, and decisions by the user regarding saving map updates are best made when the vehicle travel is completed.	
Additionally, the claimed invention is merely a combination of well-known elements of  navigation and vehicle control, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, all limitations have been examined with respect to the apparatus in claim 8. The method/steps taught/disclosed in claim 16 can clearly perform on the apparatus of claim 8. Therefore, claim 16 is rejected under the same rationale as claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/JESS WHITTINGTON/Examiner, Art Unit 3669